                                                            JS-6
 
 
 
 
 
 
 
                          UNITED STATES DISTRICT COURT
 
                         CENTRAL DISTRICT OF CALIFORNIA
 

     ROLANDO SANCHEZ,                ) Case No. CV 14-3358-SVW (JPR)
                                   )
                       Petitioner,   )
                                   )     J U D G M E N T
                  v.                 )
                                   )
     PATRICK COVELLO, Warden,        )
                                   )
                       Respondent.   )
                                   )
       Pursuant to the Order Accepting Findings and Recommendations
 of U.S. Magistrate Judge,
      IT IS HEREBY ADJUDGED that this action is dismissed with
 prejudice.

 DATED:   September 27, 2019
                                      STE3+EN V.
                                              V WILSON
                                                 WILSON
                                    U.S. DISTRICT JUDGE






